       Case 1:14-cv-06512-KPF Document 249 Filed 02/05/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARROWHEAD CAPITAL FINANCE,
LTD.,

                          Plaintiff,

                   -v.-
                                                    14 Civ. 6512 (KPF)
SEVEN ARTS ENTERTAINMENT, INC.,
and SEVEN ARTS FILMED                                     ORDER
ENTERTAINMENT LOUISIANA LLC,

                          Defendants,

PICTURE PRO LLC,

                          Intervenor.


KATHERINE POLK FAILLA, District Judge:

      Before the Court are Intervenor Picture Pro LLC’s (“PPL”) motion to quash

subpoenas issued to PPL and non-party Uncork’d Entertainment (“UCE”), in

connection with Plaintiff Arrowhead Capital Finance, Ltd.’s post-judgment

discovery efforts (Dkt. #231), and Plaintiff’s request for an order to compel PPL

to comply with the subpoenas, attorneys’ fees and costs arising out of litigating

PPL’s motion, and sanctions against PPL and non-party Peter Hoffman for their

efforts to deter UCE from complying (see Dkt. #233, 239, 245). For the reasons

set forth below, the Court denies PPL’s motion to quash and denies Plaintiff’s

requests.

                           PROCEDURAL HISTORY

      The Court issued judgment in this matter in favor of Plaintiff on June 5,

2018. (Dkt. #221). On March 4, 2020, Plaintiff caused to be served on UCE a
        Case 1:14-cv-06512-KPF Document 249 Filed 02/05/21 Page 2 of 8




subpoena issued in the name of this Court seeking production of documents in

support of post-judgment discovery under Federal Rule of Civil Procedure

69(a)(2). (See Dkt. #226-6). On March 16, 2020, Plaintiff served Peter

Hoffman, as an officer of PPL, with a subpoena seeking the same. (See Dkt.

#226-5). Neither Picture Pro nor UCE complied with the subpoenas, prompting

Plaintiff to file a letter with the Court on April 17, 2020, requesting, inter alia,

that the Court confirm its “jurisdiction to issue Subpoenas in aid of

enforcement of [its] adjudications … against out-of-state deponents (whether

against PicturePro, Uncork’d Entertainment or otherwise.)” (Dkt. #226 at 3).

PPL lodged its objection to the subpoenas on personal jurisdiction grounds in a

letter to the Court dated April 18, 2020. (See Dkt. #231-1, Ex. B). The Court

issued an endorsement on April 20, 2020, directing Plaintiff to submit an

application with the Court if it desired to serve subpoenas on non-parties.

(Dkt. #227). On May 25, 2020, Plaintiff filed a request for an Order from this

Court authorizing Plaintiff to serve a second set of subpoenas on PPL and UCE.

(Dkt. #228). The Court granted authorization to issue the subpoenas on

May 26, 2020. (Dkt. #229).

      On June 19, 2020, attorney Raymond Markovich, counsel to Defendants

Seven Arts Entertainment, Inc. and Seven Arts Filmed Entertainment

Louisiana LLC, filed a motion to quash the subpoenas on behalf of PPL and its

counsel, Philip H. Stillman. (Dkt. #231). The same day, Mr. Stillman filed an

incomplete motion to appear pro hac vice. On June 22, 2020, the Court

ordered Plaintiff to respond to PPL’s motion. (Dkt. #232). Plaintiff filed its

                                          2
       Case 1:14-cv-06512-KPF Document 249 Filed 02/05/21 Page 3 of 8




response on June 26, 2020. (Dkt. #233). Mr. Stillman filed PPL’s reply on

June 29, 2020 (Dkt. #234), and Mr. Markovich filed a reply on his own behalf

on June 30, 2020 (Dkt. #235). With leave of the Court, Plaintiff filed a

supplemental memorandum of law and affidavit in opposition to the motion to

quash on September 3, 2020 (Dkt. #239-240), to which Mr. Stillman replied on

September 6, 2020 (Dkt. #241).

      On January 7, 2021, the Court issued an Order to Show Cause why the

motion to quash should be not be denied as improperly filed due to Mr.

Stillman’s failure to complete his pro hac vice application and properly appear

in the matter on behalf of PPL. (Dkt. #242). Mr. Stillman responded to the

Order to Show Cause on January 14, 2021 (Dkt. #244), and subsequently

perfected his motion for admission pro hac vice (Dkt. #247). Also on

January 14, 2021, Plaintiff filed a supplemental letter reiterating points and

requests previously made in response to the motion to quash. (Dkt. #245).

The Court granted Mr. Stillman’s motion to appear on January 19, 2021. (Dkt.

#248). The Court now resolves PPL’s motion to quash and Plaintiff’s pending

requests for: (i) an order to compel PPL to comply with the subpoenas,

(ii) attorneys’ fees and costs arising out of litigating PPL’s motion, and

(iii) sanctions against PPL and non-party Peter Hoffman.

                                   DISCUSSION

      PPL seeks to quash the subpoenas issued in the name of this Court

seeking documents held by PPL and UCE on the basis that this Court does not

have personal jurisdiction over either PPL or UCE. (See Dkt. #231). Per the


                                         3
         Case 1:14-cv-06512-KPF Document 249 Filed 02/05/21 Page 4 of 8




Declaration of Peter Hoffman in support of the motion to quash, PPL is a

Colorado limited liability company with its principal place of business in Los

Angeles, California, and has not made any affirmative contacts with New York

on any relevant matter. (See Dkt. #231-2 at ¶ 5). UCE is a Texas limited

liability company and likewise made no affirmative contacts with New York on

any relevant matter. (Id. at ¶ 4). UCE did not separately object to the

subpoenas issued to them and it is the Court’s understanding that UCE has

now produced a substantial volume of responsive documents. (See Dkt. #239

at 12). Plaintiff argues that PPL’s motion should be denied on several grounds

and requests that the Court order PPL and UCE to comply with the subpoenas,

award to Plaintiff attorneys’ fees and costs resulting from of PPL’s

noncompliance and motion to quash, and issue sanctions against PPL and

non-party Peter Hoffman for their obstructive conduct. (See Dkt. #233, 239,

245).

        Plaintiff’s use of subpoenas to obtain documents from PPL and UCE, in

furtherance of post-judgment discovery under Federal Rule of Civil Procedure

69(a)(2), is governed by Federal Rule of Civil Procedure 45. The provisions of

Rule 45 also dictate how the Court must resolve PPL’s motion and Plaintiff’s

requests. Rule 45(a) provides that “[a] subpoena must issue from the court

where the action is pending,” Fed. R. Civ. P. 45(a)(2), and that it may be signed

and issued by an attorney authorized to practice in the issuing court, see id. at

(a)(3). Rule 45(b) requires that a subpoena be served by “delivering a copy to

the named person,” id. at (b)(1), and authorizes service “at any place within the

                                        4
        Case 1:14-cv-06512-KPF Document 249 Filed 02/05/21 Page 5 of 8




United States,” id. at (b)(2). Rule 45(c)(2)(A) enables an issuing party to

command “production of documents, electronically stored information, or

tangible things at a place within 100 miles of where the person [subject to the

subpoena] resides, is employed, or regularly transacts business in person[.]”

The Court concludes that the substance of Plaintiff’s subpoenas to PPL and

UCE and the manner of issuance and service comply with all of these

provisions. (See Dkt. #226-5, 226-6, 233-1 at 8-9, 233-6, 233-8). However,

PPL and Plaintiff err in their failure to adhere to various subparts of Rule 45(d).

      First, turning to PPL’s motion to quash, the Court notes that subsection

(d)(3) of Rule 45 dictates that a motion to quash a subpoena must be timely

filed with “the court for the district where compliance is required,” not with the

issuing court. Fed. R. Civ. P. 45(d)(3)(A), (B); see also Fed. R. Civ. P. 45(f)

advisory committee’s note to 2013 amendment (“Under Rules 45(d)(2)(B),

45(d)(3), and 45(e)(2)(B), subpoena-related motions and applications are to be

made to the court where compliance is required under Rule 45(c).”); KGK

Jewelry LLC v. ESDNetwork, No. 11 Civ. 9236 (LTS) (RLE), 2014 WL 1199326,

at *2 (S.D.N.Y. Mar. 21, 2014). The purpose of this requirement is to protect

non-parties subject to subpoenas from the burdens of litigating in the issuing

district rather than in their home district and to ensure that the court

adjudicating a subpoena dispute has personal jurisdiction over the non-party.

See Fed. R. Civ. P. 45(f) advisory committee’s note to 2013 amendment (“To

protect local nonparties, local resolution of disputes about subpoenas is

assured by the limitations of Rule 45(c) and the requirements in Rules 45(d)

                                          5
       Case 1:14-cv-06512-KPF Document 249 Filed 02/05/21 Page 6 of 8




and (e) that motions be made in the court in which compliance is required

under Rule 45(c).”); 9 Moore’s Federal Practice – Civil § 45.50 (2020) (“The

proper court in which to file a motion to quash or modify the subpoena is the

court for the district where compliance is required ... because a district court

must have personal jurisdiction over a nonparty to compel compliance with a

subpoena.” (citing Fed. R. Civ. P. 45(d)(3)(A); Gucci Am., Inc. v. Weixing Li, 135

F. Supp. 3d 87, 93 (S.D.N.Y. 2015))).

      Thus, while this Court was properly named as the issuing court, it is not

the proper court to receive PPL’s motion to quash. See KGK Jewelry, 2014 WL

1199326, at *2. Because the subpoenas issued to PPL require compliance in

Los Angeles (see Dkt. #225-5, 233-8), where PPL has its principal place of

business (see Dkt. #231-2 at ¶ 5), PPL should have brought its motion in the

United States District Court for the Central District of California. Without

making any judgment about whether PPL has standing to move to quash the

subpoenas issued to UCE, the Court notes that the place of compliance for

those subpoenas is DeLand, Florida, which falls under the purview of the

United States District Court for the Middle District of Florida. Accordingly,

PPL’s motion to quash is denied without prejudice to PPL’s ability to bring a

motion in the proper forum.

      Second, the Court considers Plaintiff’s requests directed at obtaining

PPL’s compliance and other relief. When a party subject to a subpoena objects

to the subpoena, Rule 45(d)(2)(B)(i) provides that “[a]t any time, on notice to the

commanded person, the serving party may move the court for the district where

                                         6
       Case 1:14-cv-06512-KPF Document 249 Filed 02/05/21 Page 7 of 8




compliance is required for an order compelling production or inspection.” Fed.

R. Civ. P. 45(d)(2)(B)(i) (emphasis added); see also Fed. R. Civ. P. 37(a) (“On

notice to other parties and all affected persons, a party may move for an order

compelling disclosure or discovery. … A motion for an order to a nonparty must

be made in the court where the discovery is or will be taken.”). Accordingly,

Plaintiff’s motion, like PPL’s, is properly addressed in the first instance to the

United States District Court for the Central District of California. See, e.g.,

Madigan v. Bronstein, No. 18 Misc. 61 (WHP), 2018 WL 1768283, at *3

(S.D.N.Y. Apr. 12, 2018) (“[A]ny motion to compel would properly be brought in

the Eastern District of New York — not this Court — because the subpoena

requires attendance at a deposition and production of documents in

Brooklyn.”); United States ex rel. Ortiz v. Mount Sinai Hosp., 169 F. Supp. 3d

538, 543 (S.D.N.Y. 2016); JMC Rest. Holdings, LLC v. Pevida, No. 14 Civ. 6157

(WFK) (VMS), 2015 WL 2240492, at *2-3 (E.D.N.Y. May 12, 2015) (collecting

cases). The motion is not cognizable in this Court unless and until it is

transferred to this Court pursuant to Rule 45(f). Therefore, Plaintiff’s request

for an order compelling compliance with the subpoenas and other relief to

address PPL’s noncompliance must also be denied, without prejudice to

Plaintiff’s ability to bring such requests in the United States District Court for

the Central of California.

                                  CONCLUSION

      For the reasons set forth above, PPL’s motion to quash the subpoenas

issued to PPL and UCE is DENIED without prejudice. Plaintiff’s request to

                                         7
       Case 1:14-cv-06512-KPF Document 249 Filed 02/05/21 Page 8 of 8




compel compliance with the subpoenas and for attorneys’ fees and sanctions is

also DENIED without prejudice. The Clerk of Court is directed to terminate the

motion at Docket No. 231.

      SO ORDERED.

Dated: February 5, 2021
       New York, New York

                                            KATHERINE POLK FAILLA
                                           United States District Judge




                                      8
